Motion of Retail Litigation Center, Inc. for leave to file a brief as amicus curiaegranted. Motion of The Chamber of Commerce of the United States of America, et al. for leave to file a brief as amici curiaegranted. Motion of Equal Employment Advisory Council for leave to file a brief as amicus curiaegranted. Motion of The Product Liability Advisory Council, Inc. for leave to file a brief as amicus curiaegranted. Motion of DRI-The Voice of the Defense Bar for leave to file a brief as amicus curiaegranted. Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit denied.